Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11,17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chong (WO 98/02619) in view of Molby (US 3,720,332) and Sayre (US 2013/0313398).
 	Re claim 1, Chong teaches a loader vehicle (generally 10, figure 1) comprising a front unit (generally 12) and a rear unit (generally 14) pivotally 
Also, to overcome any arguments regarding Chong’s valve being located between the flanges, etc. as noted above, Molby (figure 1-2, valve 53,95) further shows this is known. 
Chong is silent regarding whether a rear portion of the control valve arrangement being not housed within the frame section of said the front unit. However, Sayre teaches (figure 1; 30, dashed lines) a rear portion of the control valve arrangement being not housed within the frame section which would allow greater access for service. 
It would have been obvious to one of ordinary skill in the art prior to filing to have modified Chong to be as claimed in order to allow greater service access as well as support and location of the valve to handle varied situational needs and space requirements.
 	Re claim 2, Chong as already modified above teaches the loading unit assembly (generally 30) connected to said the front unit by means of at least one lift arm joint arrangement (generally figures 1-5, not numbered), wherein at least a portion of said the control valve arrangement arranged behind said the at least one lift arm joint arrangement as seen in the forward driving direction of the loader vehicle.

 	Re claim 4, Chong teaches the articulated joint arrangement (112) constitutes a substantially vertical geometric axis (generally 2, figure 1) for allowing mutual rotation of the front unit and the rear unit.
 	Re claim 5, Chong as already modified above and/or for the same reasoning modified as claimed if argued teaches the at least a portion of said the control valve arrangement arranged between said the at least one lift arm joint arrangement and said the substantially vertical geometric axis as seen in the longitudinal direction of the loader vehicle.
 	Re claim 6, Chong as already modified above and/or for the same reasoning modified as claimed if argued teaches the complete control valve arrangement arranged between said the at least one lift arm joint arrangement and the substantially vertical geometric axis as seen in the longitudinal direction of the loader vehicle.
 	Re claim 7, Chong teaches the loading unit assembly arranged at a front portion of said the front unit.

 	Re claim 10, Chong teaches the loading unit assembly comprises at least one lift cylinder (generally 44) and at least one tilt cylinder (generally 56) for controlling motions of an implement (generally 42) of the loading unit assembly.
 	Re claim 11, Chong teaches the loader vehicle comprises a power source (generally engine; page 4, lines 14-15) or propelling the loader vehicle, wherein the power source is arranged on the rear unit of said the loader vehicle.
 	Re claim 17, Chong (see above rejection of claims 1-2) teaches the lift arm joint arrangement comprises at least one substantially horizontal axis (not numbered, apparent in figures 1 & 2, particularly see figure 2 the first “+” below the label “158”), wherein the loading unit assembly is configured to rotate about the substantially horizontal axis to move the loading unit assembly between the raised position and the lowered position, and wherein the complete control valve arrangement is arranged entirely behind the at least one substantially horizontal axis as seen in the 
	Re claim 18, Chong as already modified in view of Molby and Sayre teaches the loader vehicle comprises a plurality of cylinders being connected to the control valve arrangement via conduits, each conduit being connected to the control valve arrangement at a connection point such that a plurality of connection points is formed between the control valve arrangement and the conduits. Molby in figures such as figure 2 such connection points out of the rear of control valve arrangement (generally 53) are already known and wherein at least one of the connection points is not housed within the frame section of the front unit. If needed, it would have been obvious to have modified Chong as claimed in order to allow .

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chong (WO 98/02619) in view of Molby (US 3,720,332), Sayre (US 2013/0313398) and Volvo (WO 2014/098652).
 	Re claims 12-14, Chong teaches the front unit comprises a pair of ground engaging members (generally figure 1) but does not mention that the ground engaging members each comprising an individually controlled propulsion motor. Volvo (generally figure 1; page 2, lines 8-17; page 5, line 28 to page 6 line 5) teaches a loader vehicle with ground engaging members each comprising an individually controlled propulsion motor which are electric wheel hub motors in order to reduce weight and improve steering control. It would have been obvious to one of ordinary skill in the art prior to filing to have modified Chong as claimed in order to reduce weight and improve steering control.

Conclusion
Applicant's arguments filed 10/22/21 have been fully considered but they are not persuasive.

Applicant argues that the new claim 18 is allowable. However, the examiner disagrees as shown in the rejections above. Molby already teaches it is known for the connections as claimed to be out of the rear of the valve arrangement as shown at least in the figures, and Sayre shows the rear of the valve arrangement outside the frame section for ease of connection servicing at least. The modification as used above thus meets the claim limitations.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LOWE whose telephone number is (571)272-6929. The examiner can normally be reached Hoteling M,W,Th 6:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 5712727097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. LOWE
Primary Examiner
Art Unit 3652



/MICHAEL S LOWE/         Primary Examiner, Art Unit 3652